EXHIBIT 10.1

 
Issuing Office:
Australia and New Zealand Banking Group Limited
Level 11, 20 Martin Place
Sydney NSW 2000
Phone: +61 2 9227 1468
Fax: +61 2 9227 1124
Chris.Chase@anz.com
www.anz.com


7 March 2012
 
The Director
Royal Wolf Trading Australia Pty Ltd
Suite 202, Level 2
22-28 Edgeworth David Avenue
Hornsby NSW 2077
 


 
Dear Sirs,
 
Letter of Offer (Restatement) – Royal Wolf Trading Australia Pty Ltd ACN 069 244
417
 
Following the annual review of the Facilities in accordance with clause 13
(Review of the facilities) of the General Conditions, we give notice of the
proposed changes to your financial arrangements with us on the terms of this
letter.
 
We have prepared a new streamlined set of financing documentation and we are
moving our customers on to this new documentation.  We take this opportunity to
transfer your financial arrangements to this new documentation.
 
Once accepted, this letter replaces all previous Letters of Offer and sets out
the terms of your financial arrangements with us.
 
We are pleased to offer the facilities (Facilities) set out below:
 
Summary of Facilities:
 


Facility
Facility Limit
AUD
Royal Wolf Trading Australia Pty Ltd
 
Multi Option Facility (1) (Varied)
15,000,000
 
- Overdraft Facility (1)
 
- Overdraft Facility (2)
 
- Standby Letter Of Credit Or Indemnity/Guarantee (Domestic) Facility –
Financial
 
- Lease Finance Facility
 
- Hire Purchase Facility
 
- Documentary Credit Issuance/Documents Surrendered Facility
 
- Trade Finance Loan Facility
 
 

 
 
1

--------------------------------------------------------------------------------

 
Multi Option Facility (2) (Varied)
95,000,000
 
- Fixed Rate Commercial Bill Facility
 
- Variable Rate Commercial Bill Facility
 
- Standby Letter Of Credit Facility/Demand Guarantee (Trade)
 
 
Electronic Payaway Facility
2,950,000
Encashment Facility
50,000
Total Facility Limits:
113,000,000

 
The Facilities are offered on the terms set out in:
 
·  
this letter and the attached Facility Terms;

 
·  
the ANZ Standard Terms (First Edition 2011) (Standard Terms) as enclosed; and

 
·  
any Specific Terms for the Facilities as enclosed,

 
which, together, comprise the offer.
 
Certain terms used in this letter and the Facility Terms are defined in the
Facility Terms and the Standard Terms.
 
You are entitled to 30 days notice of changes to your arrangements.  Those
changes take effect from the date upon which you accept this offer.  We ask you
to accept this offer as soon as possible.
 
If you do not accept the changes within the notice period, then at the end of
the notice period, the Facilities continue until such time as we may cancel all
Facilities and demand repayment of all amounts owing to us.
 
To accept our offer, please sign and date the enclosed copy of the Letter of
Offer on the acceptance page, and return it to me at this office together with
the following completed documents:
 
o
Security Provider acknowledgement page of this Letter of Offer dated and signed
by each Security Provider
o
If you have indicated on the acceptance page of this letter that a Security
Provider has some but not all assets located in New South Wales over which the
Security Provider has provided or will provide security to ANZ, a Certificate of
Value and Location of Assets
o
If you have indicated on the acceptance page of this letter that a complete,
correct and up to date Authorised Representative Certificate is attached, an
Authorised Representative Certificate
o
Commercial Bills – Power of Attorney

 
Once you have accepted our offer, we will provide the Security to be taken and
any ancillary document to you or the Obligor who is a party to that document.
 
 
2

--------------------------------------------------------------------------------

 
We may withdraw our offer at any time before you accept it if we become aware of
anything which, in our opinion, adversely alters the basis on which we made our
offer.
 
We have included the following documents to be completed and returned to us when
required under the Letter of Offer:
 
·
Compliance Certificate
·
Drawdown notice in accordance with the Specific Terms for Fixed Rate Commercial
Bill Facility, Variable Rate Commercial Bill Facility, Standby Letter Of Credit
Or Indemnity/Guarantee (Domestic) Facility.

 
As your dedicated relationship banker we are committed to working with you to
assist your business in achieving its goals and we look forward to continuing
our strong relationship with you.  Please feel free to call us with any queries
in relation to this letter or any other products or services that we may
provide.
 
Yours faithfully,
 
/s/ Chris Chase
 
Chris Chase
Relationship Manager
   

 
 
3

--------------------------------------------------------------------------------

 
FACILITY TERMS


 
PART 1  
PARTIES

Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
Security Provider:
Royal Wolf Est Pty Ltd ACN 079 735 050
Royal Wolf Holdings Limited ACN 121 226 793
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
Royalwolf NZ Acquisition Co. Limited Company Number 2115393
Royalwolf Trading New Zealand Limited Company Number 1062072
ANZ:
Australia and New Zealand Banking Group Limited ABN 11 005 357 522



 
PART 2  
FACILITIES

 
The Facilities set out below are only available to the Borrower named in the
relevant Facility schedule.
 



 
FACILITY
MULTI OPTION FACILITY (1)
 
Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
 
Facility Limit:
AUD15,000,000
 
Sub-Facilities:
The Facility may be allocated to the following Sub-Facilities:
 
- Overdraft Facility (1) (sub limit $1,000,000)
 
- Overdraft Facility (2)
 
- Standby Letter Of Credit Or Indemnity/Guarantee (Domestic) Facility –
Financial
 
- Lease Finance Facility
 
- Hire Purchase Facility
 
- Documentary Credit Issuance/Documents Surrendered Facility
 
- Trade Finance Loan Facility
 
Termination Date:
Not before the next Review Date.
 
Repayment:
The Facility Amount Owing is payable on the Termination Date. If interest
applies to the Facility, it is payable throughout the term.
 
Conditions precedent:
The Borrower may only make a drawing under a Facility included in the Multi
Option Facility so long as the making of the drawing would not cause:
(a)           the total principal amount owing under all the Sub-Facilities to
exceed the Facility Limit; and
(b)           the principal amount owing under the particular Sub-Facility under
which the drawing is made to exceedthe Sub-Limit, if any, for that particular
Facility.

 
 
4

--------------------------------------------------------------------------------

 
Fees:
The fee rates or amounts specified below apply unless the schedule for any
Facility made available to the Borrower in connection with the Multi Option
Facility specifies a different rate or amount.  In that case, that other rate or
amount applies in respect of that portion of the Multi Option Facility allocated
to that Facility.
Line fee:
A line fee of 1.50% pa of the Facility Limit is payable quarterly in advance,
commencing on the date on which the Facility is first accepted. If the Facility
Limit is cancelled or reduced in the quarter the relevant amount of line fee is
not refundable.
   
Specific Terms:
The additional terms associated with the specific Facilities included in the
Multi Option Facility are documented separately.
 
 
OVERDRAFT FACILITY (1)
 
Facility Limit:
AUD1,000,000
 
Purpose:
To assist with working capital requirements.
 
Interest rate:
 
BBR (for the relevant period) plus a margin of 0.35% pa for amounts up to the
Facility Limit.
 
Interest payment:
Monthly in arrears on the first Business Day of each month, accruing daily
starting on the first day of overdraft. Interest will be debited to the
Borrower’s overdraft account or another account nominated by the Borrower and
accepted by ANZ.
 
Specific Terms:
There are no Specific Terms which apply to this Facility.
 
OVERDRAFT FACILITY (2)
 
Purpose:
To assist with debtor finance facility to meet working capital requirements.
 
Interest rate:
BBR (for the relevant period) plus a margin of 0.35% pa for amounts up to the
Facility Limit.
 
Interest payment:
Monthly in arrears on the first Business Day of each month, accruing daily
starting on the first day of overdraft. Interest will be debited to the
Borrower’s overdraft account or another account nominated by the Borrower and
accepted by ANZ.
 
Specific Terms:
There are no Specific Terms which apply to this Facility.

 

 
 
STANDBY LETTER OF CREDIT OR INDEMNITY/GUARANTEE (DOMESTIC) FACILITY – FINANCIAL
   
Purpose:
To facilitate the issuing of financial Instruments.
   
Note:
A financial Instrument is an Instrument issued in respect of a financial
commitment or obligation.

 
 
5

--------------------------------------------------------------------------------

 

   
Instrument fee:
0.35% per annum subject to a minimum fee of AUD100.
The minimum fee is subject to variation at any time during the term of the
Facility.
   
Instrument fee payment:
For each Instrument the fee is payable on the date the Instrument is issued and
six monthly thereafter.
   
Specific Terms:
Specific Terms for the Facility are enclosed.
 
 
LEASE FINANCE FACILITY
 
Drawdown Availability Period:
The Drawdown Date in respect of any Lease Request must be no earlier than 3
Business Days after the Acceptance Date, and no later than the next Review Date.
However, if the Facility expires or terminates earlier, the Drawdown
Availability Period will also terminate.
 
Purpose:
To cover any lease/hire purchase requirements, specifically for cars and
forklifts.
 
Subject to execution and acceptance of Lease Request:
The Borrower is entitled to an Agreement to Lease or Lease, as the case may be,
only upon acceptance by ANZ of a signed Lease Request.
 
Fees:
Documentation fee:
A documentation fee of AUD434.50 is payable on each drawing.
Asset drawdown fee:
An asset drawdown fee of AUD165 is payable on each drawing.
Inspection fee:
An inspection fee of AUD550 is payable on each inspection.
Other fees:
Other fees or, depending on the goods, different fee amounts may apply in
accordance with the Specific Terms or as advised from time to time by ANZ.
 
Specific Terms:
Specific Terms for the Facility are enclosed and apply.
These Specific Terms will apply to the portion of the Facility that is, as at
the Acceptance Date, undrawn.
Any portion of the Facility as at the Acceptance Date, that has already been
drawn down, or is pending settlement, will remain subject to the Specific Terms
or Specific Conditions under which they were drawn, a copy of which has
previously been provided.
 
 
HIRE PURCHASE FACILITY
 
Drawdown Availability Period:
The Drawdown Date in respect of any Hire Purchase Request must be no earlier
than 3 Business Days after the Acceptance Date, and no later than the next
Review Date. However, if the Facility expires or terminates earlier, the
Drawdown Availability Period will also terminate.
 
Purpose:
To cover any lease/hire purchase requirements, specifically for cars and
forklifts.

 
 
6

--------------------------------------------------------------------------------

 

 
Subject to execution and acceptance of Hire Purchase Request:
The Borrower is entitled to an Agreement to Hire or Hire Purchase Agreement, as
the case may be, only upon acceptance by ANZ of a signed Hire Purchase Request.
 
Fees:
Documentation fee:
A documentation fee of AUD395 is payable on each drawing.
Asset drawdown fee:
An asset drawdown fee of AUD150 is payable on each drawing.
Inspection fee:
An inspection fee of AUD500 is payable on each inspection.
Other fees:
Other fees or, depending on the goods, different fee amounts may apply in
accordance with the Specific Terms or as advised from time to time by ANZ.
 
Specific Terms:
Specific Terms for the Facility are enclosed and apply.
These Specific Terms will apply to the portion of the Facility that is, as at
the Acceptance Date, undrawn.
Any portion of the Facility as at the Acceptance Date, that has already been
drawn down, or is pending settlement, will remain subject to the Specific Terms
or Specific Conditions under which they were drawn; a copy of which has
previously been provided.
 
 
DOCUMENTARY CREDIT ISSUANCE/DOCUMENTS SURRENDERED FACILITY
 
Facility Limit:
For this purpose ANZ will determine the exchange rates to convert foreign
currency amounts to the equivalent amounts in AUD.
 
Purpose:
To facilitate payment for imported goods under documentary credit arrangements.
 
Conditions precedent:
The Borrower is only entitled to use the Facility if ANZ agrees to the terms of
the Borrower's application and if the Borrower executes all documents required
by ANZ.
 
Usance Term:
Not more than 180 days.
 
Fees:
Other fees:
Payable in accordance with the current ANZ Standard Trade and Supply Chain
Tariffs and as otherwise agreed with the Borrower.
 
Specific Terms:
The Facility is made available subject to the current ANZ Trade Terms.
 
 
TRADE FINANCE LOAN FACILITY
 
Facility Limit:
For this purpose ANZ will determine the exchange rates to convert foreign
currency amounts to the equivalent amounts in AUD.
 
Foreign Currencies available:
Subject to market availability, any freely available currency acceptable to ANZ.

 
 
7

--------------------------------------------------------------------------------

 

 
Purpose:
To finance the Borrower’s import and/or export trade arrangements by providing
advances for trade related purposes approved by ANZ.
 
Conditions precedent:
The Borrower is only entitled to use the Facility if ANZ agrees to the terms of
the Borrower's application and if the Borrower executes all other documents
required by ANZ.
 
Special Condition – trust receipt loan
Any Trade Finance Loan (TFL) drawn to finance import trade arrangements on or
prior to the release of the relevant import Documents and Goods to the Borrower
is made, and the import Documents and Goods are released, subject to clauses
2.8, 2.9 and 2.10 of the ANZ Trade Terms.  Any such TFL is a Trade Product or
Service within the meaning of, and the amount drawn under the TFL falls within
the definition of Secured Moneys in, the ANZ Trade Terms.
 
Drawing Term:
Not more than 180 days commencing on the drawdown date and determined by ANZ
having regard to the Borrower's cash cycle.
 
Interest Rate:
The rate expressed as a percentage per annum equal to the aggregate of (i) Base
Rate, (ii) the Margin and (iii) the cost to ANZ of procuring the drawing from
the wholesale market for the Drawing Term.
 
Margin:
0.35% per annum.
 
Interest payment:
Monthly in arrears.
 
Fees:
Other fees:
Payable in accordance with the current ANZ Standard Trade and Supply Chain
Tariffs and as otherwise agreed with the Borrower.
 
Specific Terms:
The Facility is made available subject to the current ANZ Trade Terms.

 


FACILITY
MULTI OPTION FACILITY (2)
Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
Facility Limit:
AUD95,000,000
Sub-Facilities:
The Facility may be allocated to the following Sub-Facilities:
 
- Fixed Rate Commercial Bill Facility
 
- Variable Rate Commercial Bill Facility
 
- Standby Letter Of Credit Facility/Demand Guarantee (Trade)
Termination Date:
30 June 2014
Conditions precedent:
The Borrower may only make a drawing under a Facility included in the Multi
Option Facility so long as the making of the drawing would not cause:
(a)           the total principal amount owing under all the Sub-Facilities to
exceed the Facility Limit; and
(b)           the principal amount owing under the particular Sub-Facility under
which the drawing is made to exceedthe Sub-Limit, if any, for that particular
Facility.
Specific Terms:
The additional terms associated with the specific Facilities included in the
Multi Option Facility are documented separately.

 
 
8

--------------------------------------------------------------------------------

 
 
FIXED RATE COMMERCIAL BILL FACILITY
Purpose:
To assist with fluctuating container purchase facility.
Repayment:
The Facility Amount Owing is payable on the Termination Date.
Yield rate:
For each drawing of Bills, a rate fixed for all rollovers as set out in the
Confirmation given by ANZ.
Fees:
Line fee:
A line fee of 1.50% pa of the Facility Limit is payable quarterly in advance,
commencing on the date on which the Facility is first accepted. If the Facility
Limit is cancelled or reduced in the quarter the relevant amount of line fee is
not refundable.
 
Handling fee:
A fee of AUD150 is payable when each Bill is rolled.
 
Acceptance fee:
For each Bill, an amount equal to 0.55% pa on the face value of the Bill
calculated on the tenor of the Bill and payable on the drawdown date for the
Bill.
Specific Terms:
Specific Terms for the Facility are enclosed and apply.

 


 
VARIABLE RATE COMMERCIAL BILL FACILITY
 
Purpose:
To assist with fluctuating container purchase facility.
 
Repayment:
The Facility Amount Owing is payable on the Termination Date.
 
Yield Rate:
For each drawing of Bills, a rate specified by ANZ expressed as a yield percent
per annum to maturity and, if necessary, will be rounded to the nearest two
decimal places for the face value of the Bills for the relevant tenor.
The rate will be determined as follows:
(a)For tenors of 1, 2, 3, 4, 5 or 6 months, the actual rate used in the
calculation will be BBR (for the relevant period).
(b)For any tenor other than 1, 2, 3, 4, 5 or 6 months, the actual rate used in
the calculation will be the rate that ANZ determines is the prevailing rate at
which ANZ can discount Bills for the relevant term which will be no less than
ANZ's cost of funding the relevant drawing of Bills for that period.
   
Full details of how the rate has been calculated will be set out in the
Confirmation given by ANZ.

 
 
9

--------------------------------------------------------------------------------

 
Fees:
Line fee:
A line fee of 1.50% pa of the Facility Limit is payable quarterly in advance,
commencing on the date on which the Facility is first accepted. If the Facility
Limit is cancelled or reduced in the quarter the relevant amount of line fee is
not refundable.
 
Handling fee:
A fee of AUD150 is payable when each Bill is rolled.
 
Acceptance fee:
For each Bill, an amount equal to 0.55% pa on the face value of the Bill
calculated on the tenor of the Bill and payable on the drawdown date for the
Bill.
Specific Terms:
Specific Terms for the Facility are enclosed and apply.
 
STANDBY LETTER OF CREDIT FACILITY/DEMAND GUARANTEE (TRADE)
Purpose:
Bank guarantee to be provided in favour of ANZ National Bank Ltd in support of
the Working Capital Facilities provided to the RWNZ Group by ANZ National Bank
Ltd.
Specific facility terms and conditions relating to facilities provided to the
RWNZ Group are documented via a separate Letter of Offer issued by ANZ National
Bank Ltd as amended from time to time.
Conditions precedent:
The Borrower is only entitled to use the Facility if ANZ agrees with the terms
of the Borrower's application and if the Borrower executes all documents
required by ANZ.
Maximum Tenor:
To be agreed on a case by case basis.
Fees:
Other fees:
Payable in accordance with the current ANZ Standard Trade and Supply Chain
Tariffs and as otherwise agreed with the Borrower.
Specific Terms:
The Facility is made available subject to the current ANZ Trade Terms.

 


FACILITY
ELECTRONIC PAYAWAY FACILITY
Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
Facility Limit:
AUD2,950,000
The Facility Limit represents the extent to which ANZ will assume pay away
exposure on any one day.
Termination Date:
Not before the next Review Date.
Purpose:
To facilitate direct payments and global payments, using an ANZ electronic
banking service.
Cancellation of Facility:
ANZ may cancel this Facility at any time if for any reason the Borrower ceases
to have access to the relevant ANZ electronic banking service.
Pay – away exposure:
Any pay – away exposure under this Facility will be against funds available in
the Borrower's account or, if there are insufficient funds, will be debited to
the Borrower's overdraft.  If there is no available overdraft facility limit,
the amount outstanding is immediately due and payable and ANZ may charge excess
fees at the default rate specified in this Letter of Offer on the amount
outstanding for so long as it remains unpaid and debit any Borrower account for
such amount.
Specific Terms:
There are no Specific Terms which apply to this Facility.

 


 
10

--------------------------------------------------------------------------------

 
FACILITY
ENCASHMENT FACILITY
Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
Facility Limit:
AUD50,000
Termination Date:
Not before the next Review Date.
Purpose:
To facilitate cheque cashing arrangements at designated ANZ branch locations.
Pay – away exposure:
Any pay – away exposure under this Facility will be against funds available in
the Borrower's account or, if there are insufficient funds, will be debited to
the Borrower's overdraft. If there is no available overdraft facility limit, ANZ
may charge excess fees at the default rate specified in this letter for the
amount outstanding for so long as it remains unpaid and debit any Borrower
account for such amount.
Fees:
Establishment fee:
AUD80 for each encashment arrangement. This charge is subject to variation at
any time during the term of the Facility.
 
 
Renewal fee:
AUD120 pa for each encashment arrangement. This charge is subject to variation
at any time during the term of the Facility.
Specific Terms:
There are no Specific Terms which apply to this Facility.

 




 
PART 3  
FEES

 
3.1  
Fees and charges

 
The Borrower must pay at the times specified:
 
(a)  
each fee and charge set out in this Part 3 (Fees); and

 
(b)  
each facility-specific fee listed in the Facilities set out in Part 2
(Facilities) or any Specific Terms.

 
3.2  
Loan approval fee

 
If it has not already done so, the Borrower must pay ANZ a loan approval fee of
AUD50,000 on the Acceptance Date.  ANZ may debit this fee to any account of the
Borrower with ANZ at or after that time.
 
 
11

--------------------------------------------------------------------------------

 
3.3  
Excess fee

 
If a drawing is made under a Facility in excess of the agreed Facility Limit and
ANZ decides to pay that drawing, ANZ may charge an excess fee of up to AUD150 to
compensate ANZ for the costs it incurs or losses it suffers as a result of that
drawing in excess.
 
3.4  
Overdue fee

 
If an Obligor fails to pay any amount payable by it under a Facility Document on
its due date, ANZ may charge an overdue fee of up to AUD150 to compensate ANZ
for the costs it incurs or losses it suffers as a result of that amount not
being paid on its due date.


 
PART 4  
SECURITY

 
Unless ANZ otherwise agrees in writing, the Securities listed below, together
with any additional Securities provided by an Obligor, secure all amounts
payable under all Facilities, any Uncommitted Markets Facilities and any
guarantee or indemnity, except to the extent that any Security or facility
schedule expressly provides otherwise.
 
Security held
 


       ·
Cross Guarantee and Indemnity dated 30 May 2011 between:
 
-
Royal Wolf Holdings Limited ACN 121 226 793
 
-
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
 
-
Royalwolf NZ Acquisition Co. Limited Company Number 2115393
 
-
Royalwolf Trading New Zealand Limited Company Number 1062072
       ·
First Registered Charges (Mortgage Debentures) by:
 
-
Royal Wolf Holdings Limited ACN 121 226 793 dated 14 September 2007 Charge
Number 1514557
 
-
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417 dated 20 May 2005 Charge
Number 1117185
 
-
Royalwolf NZ Acquisition Co Ltd Company Number 2115393 dated 1 May 2008
 
-
Royalwolf Trading New Zealand Ltd Company Number 1062072 dated 1 May 2008
 
being a fixed and floating charge over all present and future assets,
undertakings (including goodwill) and unpaid or uncalled capital of that
Security Provider.

 
Security to be taken
 


       ·
Corporate Guarantee and Indemnity between:
 
-
Royal Wolf Est Pty Ltd ACN 079 735 050
 
-
Royal Wolf Holdings Limited ACN 121 226 793
 
-
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
 
-
Royalwolf NZ Acquisition Co. Limited Company Number 2115393
 
-
Royalwolf Trading New Zealand Limited Company Number 1062072
       ·
General Security Agreement between ANZ and Royal Wolf Est Pty Ltd ACN 079 735
050



 
 
12

--------------------------------------------------------------------------------

 
PART 5  
CONDITIONS PRECEDENT

 
ANZ's obligation to provide any drawing under, or make available, a Facility is
conditional on the conditions precedent in clause 2 (Conditions Precedent) of
the Standard Terms being met and each of the documents set out below being
received by ANZ, in form and substance satisfactory to ANZ.
 
(a)  
(Certificate of value and location of assets) If the Borrower has indicated on
the acceptance page of this letter that a Security Provider has some but not all
assets located in New South Wales over which the Security Provider has provided
or will provide security to ANZ, a certificate in the form provided by ANZ
signed by a representative of the Borrower which sets out the location and value
of assets of those Security Providers.



 
PART 6  
UNDERTAKINGS

 
6.1  
Information undertakings

 
The Borrower must provide ANZ with:
 
(a)  
(annual Financial Statements) consolidated audited annual Financial Statements
as soon as they are available, but not later than 120 days after the end of each
financial year on account of Royal Wolf Group.

 
(b)  
(management accounts) consolidated management accounts (statement of financial
position and statement of financial performance) within 45 days after the end of
each financial quarter on account of Royal Wolf Group.

 
(c)  
(Budget) consolidated Budget as soon as it is available, but not later than  15
days prior to the commencement of each financial year on account of Royal Wolf
Group.

 
The Borrower must provide reasonable details of all assumptions made in
connection with the budget statements and ensure the budget statements cover the
period of 12 months after the commencement of the applicable financial year.
 
(d)  
(aged debtor/credit listing) consolidated working capital information including
listing of aged debtors, creditors and to be provided within 45 days of the end
of each financial quarter for Royal Wolf  Group.

 
(e)  
(Detailed Schedule) detailed schedule of Container Fleet, including the
following information as soon as they are available but no later than 45 days
after the end of each financial quarter:

 
 
 
(i)
Number of containers in the Container Fleet

 
 
 
(ii)
Number of containers out on hire; and

 
 
 
(iii)
The current utilisation of the containers.

 
(f)  
(Compliance Certificate) a Compliance Certificate:

 
(i)  
if the Borrower is obliged to provide any Financial Statements for any period
ending on a Compliance Date, at the same time it provides the Financial
Statements; and

 
(ii)  
if the Borrower is obliged to provide management accounts for any period ending
on a Compliance Date, at the same time it provides the management accounts.

 
If any financial information must be provided by or on account of an Obligor
which is a company, subject to clause 11 (Financial Statements, management
accounts and Compliance Certificates) of the Standard Terms, that financial
information must be signed by a director or secretary as giving a true and fair
view of the financial position of the entity on the 'as at' date for which
Financial Statements are issued or accompanied by a signed Compliance
Certificate.
 
 
13

--------------------------------------------------------------------------------

 
6.2  
Financial covenants

 
(a)  
The Borrower must ensure that:

 
(i)  
(Debt to EBITDA Ratio) the Debt to EBITDA Ratio of the Testing Entities for any
Relevant Period must not exceed 2.70 : 1;

 
(ii)  
(EBITDA Interest Cover Ratio) the EBITDA Interest Cover Ratio of the Testing
Entities for any Relevant Period is not less than 3.50 : 1;

 
(iii)  
(Loan to Value Ratio) the Loan to Value Ratio (expressed as a percentage) of the
Testing Entities must not for any Relevant Period exceed 80% of the Container
Liquidation Value;

 
(iv)  
(Dividend Payments) Dividend payments for each financial year of the testing
entities are not to exceed the Maximum Amount.

 
 
 
Where:

 
 
-
Maximum Amount means the sum of (60% of the Adjusted
NPAT for the current financial year) plus Dividend Surplus (if
any).

 
 
-
Adjusted NPAT means the net profit after tax of the testing
entities adding back any amortisation expense indicated in the
financial statements.

 
 
-
Dividend Surplus means the extent by which the Previous
Year’s Profit exceeded total dividends declared or paid in the
previous financial year.

 
 
-
Previous Year’s Profit means 60% of the Adjusted NPAT for
the previous financial year.

 
(v)  
(Drawn balance of Debtor Financing Facility) The drawn balance of the Debtor
Financing Facility of the Testing Entities must not at any time exceed 60% of
Net Debtors.

 
(b)  
(Testing of covenants) The financial covenants set out in clause 6.2 (Financial
covenants) will be:

 
(i)  
calculated in accordance with the Australian Accounting Pronouncements, unless
otherwise agreed by ANZ in writing;

 
(ii)  
tested by reference to the Financial Statements and Compliance Certificates
delivered pursuant to the Letter of Offer; and

 
(iii)  
tested either:

 
(A)  
for each financial covenant that refers to a Relevant Period, on or after each
Compliance Date; or

 
(B)  
otherwise, on any day.

 
 
14

--------------------------------------------------------------------------------

 
(c)  
(Excluded transactions) When calculating the financial covenants the effect of
all transactions between any Testing Entities will be eliminated to the extent
not already netted out on consolidation.

 
(d)  
(Change in Australian Accounting Pronouncements – negotiation) If, in the
opinion of ANZ, any changes to the Australian Accounting Pronouncements
materially alter the effect of the financial covenants in this clause or the
related definitions, the Borrower and ANZ will negotiate in good faith to amend
the relevant financial covenants and definitions so that they have an effect
comparable to that as at the Acceptance Date.

 
(e)  
(Change in Australian Accounting Pronouncements – reconciliation) If the
amendments are not agreed within 30 days (or any longer period agreed between
the Borrower and ANZ) then the Borrower will provide, with the Financial
Statements, any reconciliation statements (audited, where applicable) necessary
to enable calculations based on the Australian Accounting Pronouncements as they
were before those changes, and the changes will be ignored for the purposes of
this clause.

 
(f)  
(Financial covenants matrix) For each financial covenant described in column 1
below:

 
(i)  
the Testing Entities are the corresponding entities set out in column 2 below;

 
(ii)  
the Relevant Period is the corresponding period (if any) set out in column 3
below, ending on a Compliance Date; and

 
(iii)  
the Compliance Date is each corresponding date (if any) set out in column 4
below.

 


Column 1
Column 2
Column 3
Column 4
Financial covenant
Testing Entity
Relevant Period
Compliance Dates
Debt to EBITDA Ratio
Royal Wolf Group
12 Months
31 March, 30 June, 30 September and 31 December in each year
EBITDA Interest Cover Ratio
Royal Wolf Group
3 Months
31 March, 30 June, 30 September and 31 December in each year
Loan to Value Ratio
Royal Wolf Group
3 months
31 March, 30 June, 30 September and 31 December in each year
Dividend Payments
Royal Wolf Group
Not applicable
At all times
Drawn balance of Debtor Financing Facility
The Borrower
Not applicable
At all times

 
 
15

--------------------------------------------------------------------------------

 
6.3  
Additional undertakings

 
(a)  
(Valuations) ANZ may commission a Valuation of the Container Fleet at the
Borrower’s cost at any time during the term of the Facilities. Each Obligor must
provide ANZ and the valuer with reasonable access to the Container Fleet to
undertake any Valuation.



Except if an Event of Default is subsisting:


 
(i)
ANZ agrees to notify the Borrower before ANZ commissions any Valuation at the
Borrower's cost; and



(ii)  
    at the Borrower's request, ANZ must provide the Borrower with an estimate of
the likely valuation fee, however the Borrower agrees to pay the actual
valuation cost, even if it exceeds any estimate that ANZ provides to the
Borrower.

 
(b)  
(No additional financial indebtedness) Each Obligor must not incur or allow to
remain outstanding any Financial Indebtedness without ANZ’s prior written
consent.

 
 
PART 7  
ADDITIONAL TERMS

 
7.1  
Standard Terms and Specific Terms

 
(a)  
Application of Standard Terms and Specific Terms

 
The Standard Terms and any applicable Specific Terms apply to the Facilities.
 
(b)  
Interest rate on excesses and overdue amounts

 
For the purposes of clause 7 (Default Interest) of the Standard Terms, the
applicable default rate of interest is the interest rate applicable to the
Facility on which the excess occurs, or the Facility on which an overdue amount
occurs, plus 4.00% pa.
 
(c)  
Due Diligence Review

 
Clause 13 (Due Diligence Review) of the Standard Terms applies.
 
7.2  
Annual review

 
The Facilities are subject to annual review.  The Review Date is 15 March in
each year.
 
7.3  
Review Events

 
Each of the following is a Review Event:
 
(a)  
(Payment Plan) an Obligor does not notify ANZ of any Payment Plan within 10
Business Days of that Obligor entering into the Payment Plan;

 
(b)  
(Due Diligence Review) any aspect of the Due Diligence Review conducted by an
ANZ Appointee is not satisfactory to ANZ.

 
 
16

--------------------------------------------------------------------------------

 
7.4  
Additional Events of Default

 
In addition to the Events of Default in other Facility Documents, each of the
following is an Event of Default:
 
(a)  
A breach of clause 6.3(a).

 
(b)  
If Royal Wolf Holdings Limited ACN 121 226 793:

 
 
 
(i)
is removed from the official list of the ASX; or

 
 
 
(ii)
its shares are suspended from official quotation by the ASX and remain suspended
for a continuous period of more than 5 trading days (as that term is defined in
the listing rules of the ASX).

 
7.5  
Additional Facility Documents

 
In addition to documents expressed to be Facility Documents in other Facility
Documents, each of the following is a Facility Document:
 
(a)  
Not applicable.

 
7.6  
Additional definitions

 
The following terms have the following meanings:
 
Australian Accounting Pronouncements means accounting standards and
interpretations as issued by the Australian Accounting Standards Board.
 
Budget means, in respect of any financial year of any person, an annual budget
or financial forecast of the business of the person, approved by the board of
directors of the person, and accepted by ANZ, setting out in reasonable detail:
 
(a)  
the operating budget and plan on a annually basis including projected statement
of comprehensive income, statement of financial position and statement of cash
flows in accordance with generally accepted accounting principles in that
person's place of incorporation or residence; and

 
(b)  
all major items of Capital Expenditure.

 
Capital Expenditure means any expenditure on equipment, machinery, fixed assets,
real property, real property improvements, intangible assets or any other
non-financial assets (including payments made under a Finance Lease other than
Finance Lease Charges) including any costs incurred in connection with them.
 
Container Fleet means the fleet of containers owned by the Royal Wolf Group.
 
Container Liquidation Value means the orderly liquidation value of the Container
Fleet as identified in the most recent valuation ANZ holds.
 
Compliance Date has the same meaning as in the financial covenants matrix
contained in clause 6.2 (Financial covenants).
 
 
17

--------------------------------------------------------------------------------

 
Debtor Financing Facility means the Overdraft Facility (2).
 
Debt to EBITDA Ratio means, for any period, for any person, the ratio of A to B
where:
 
(a)  
A is Total Debt of the person as at the end of that period; and

 
(b)  
B is 12 month rolling EBITDA for the person for that period.

 
EBIT means, for any period, for any person, the consolidated net profit after
tax of the person for that period, calculated in accordance with the Australian
Accounting Pronouncements, after:
 
(a)  
adding the aggregate of:

 
(i)  
income tax expense on net income of the person for that period; and

 
(ii)  
Interest Expense for that period; and

 
(b)  
adding or subtracting (as the case may be) the net amount of:

 
(i)  
extraordinary, abnormal or non-recurring gains or losses; and

 
(ii)  
gains or losses from the sale of assets to the extent that such items are
included in revenue or expense from ordinary activities,

 
and in the case of paragraphs (b)(i) and (b)(ii), as agreed to by ANZ.
 
EBITDA means, for any period, for any person, EBIT for that period after adding
back any amount attributable to the amortisation or depreciation of assets
(including impairments, write-downs and revaluations, agreed to by ANZ) of the
person.
 
EBITDA Interest Cover Ratio means, for any period, for any person, the ratio of
A to B where:
 
(a)  
A is the EBITDA for the person for that period; and

 
(b)  
B is the Interest Expense for the person for that period.

 
Excluded Debtors means, on any day, for any person, the value of all trade
receivables owing to the person which are aged more than 90 days and bad or
doubtful debts, receivables owing from related parties (as defined in section
228 of the Corporations Act), credit notes, disputed debts and debtors
exercising a set off.
 
Facility Balance means the aggregate outstanding balance of the following
facilities:
 
(a)           Overdraft Facility (1) – Multi Option (1); and
 
(c)  
Multi Option Facility (2).

 
Finance Lease means a lease or other arrangement constituting, or accounted for
in a similar way to, a finance lease or capitalised lease under the Australian
Accounting Pronouncements and for the avoidance of doubt will include hire
purchase arrangements and chattel mortgages.
 
Finance Lease Charges means the portion of hire and rental payments under a
Finance Lease which exceeds the reduction of principal indebtedness attributable
to that Finance Lease and which in accordance with the Australian Accounting
Pronouncements would be included in the Financial Statements of the person as a
finance charge or interest expense incurred by the person.
 
 
18

--------------------------------------------------------------------------------

 
Financial Indebtedness means any indebtedness for or in respect of:
 
(a)  
moneys borrowed;

 
(b)  
any amount raised under any acceptance credit, bill acceptance or bill
endorsement facility;

 
(c)  
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 
(d)  
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with the Australian Accounting Pronouncements, be
treated as a finance or capital lease;

 
(e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 
(f)  
any redeemable shares where the holder has the right, or the right in certain
conditions, to require redemption;

 
(g)  
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 
(h)  
consideration for the acquisition of assets or services payable more than 90
days after acquisition;

 
(i)  
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price;

 
(j)  
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a
bank, financial institution or other entity; and

 
(k)  
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to above.

 
Free Cash Flow means the surplus operating cash flow of the person as set out in
their statement of cash flow prepared in accordance with the Australian
Accounting Pronouncements, less Capital Expenditure.
 
Interest Expense means, for any period, for any person, interest and amounts in
the nature of interest, or having a similar purpose or effect to interest, shown
in the Financial Statements for the person for that period as having been
incurred by the person for that period and includes, but is not limited to:
 
(a)  
any discount on any bills, bonds, notes or other instruments drawn, accepted or
endorsed by the person;

 
(b)  
any line, facility, acceptance, discount, guarantee or other fees and amounts
incurred on a regular or recurring basis payable in relation to Financial
Indebtedness of the person;

 
(c)  
Finance Lease Charges;

 
(d)  
any costs in the nature of interest incurred by the person during that period,
as determined in accordance with the Australian Accounting Pronouncements.

 
 
19

--------------------------------------------------------------------------------

 
Loan to Value Ratio means, on any day, for any person, the ratio of A to B,
where:
 
(a)  
A is the Facility Balance; and

 
(b)  
B is the Container Liquidation Value.

 
Net Debtors means Total Debtors minus Excluded Debtors.
 
NPAT means, for any period, for any person, the net profit after tax of the
person as shown in the Financial Statements for the person for that period.
 
Relevant Period has the same meaning as in the financial covenants matrix
contained in clause 6.2 (Financial covenants).
 
Royal Wolf Group means:
 
 
(a)           Royal Wolf Est Pty Ltd ACN 079 735 050;
 
(b)           Royal Wolf Holdings Limited ACN 121 226 793;
 
(c)           Royal Wolf Trading Australia Pty Ltd ACN 069 244 417;
 
(d)           Royalwolf NZ Acquisition Co Ltd Company Number 2115393; and
 
(e)           Royalwolf Trading New Zealand Limited Company Number 1062072.
 
Testing Entity has the same meaning as in the financial covenants matrix
contained in clause 6.2 (Financial covenants).
 
Total Debt means, for any person, the total Financial Indebtedness of the
person.
 
Total Debtors means, on any day, for any person, the value of all trade
receivables owing to the person.
 
7.7  
Amendments to the Standard Terms

 
The Standard Terms are amended as follows:
 
(a)  
clause 1.7 of the Standard Terms is amended by replacing “continuing” with
“subsisting”.

 
(b)  
clause 11 (Management Accounts) of the Standard Terms is deleted and replaced
with the following new clause 11:

 
 
“11.
Financial Statements, management accounts and Compliance Certificates

 
11.1           Where a Facility Document requires an Obligor to give ANZ
Financial Statements, management accounts or Compliance Certificates, the
Obligor may provide the Financial Statements, management accounts or Compliance
Certificates to ANZ by email sent by an employee or officer of that Obligor
(including a director, partner or sole trader, as the case may be, of that
Obligor) provided that: (a) the email must be sent from the relevant employee or
officer's work email address; (b) in the case of Financial Statements or
management accounts which are not accompanied by a Compliance Certificate, the
director, partner or sole trader, as the case may be, who signed the Financial
Statements or management accounts, as the case may be, on behalf of the Obligor
is copied on the email attaching the Financial Statements or management accounts
that is sent to ANZ; and (c) in the case of a Compliance Certificate, the
director, partner or sole trader, as the case may be, who signed the Compliance
Certificate on behalf of the Obligor is copied on the email attaching the
Compliance Certificate that is sent to ANZ.
 
11.2           Where an employee or officer of an Obligor sends Financial
Statements, management accounts or a Compliance Certificate to ANZ, the Obligor
represents and warrants to ANZ that the Obligor and that employee or officer, as
the case may be, certifies the Financial Statements, management accounts or
Compliance Certificate, as the case may be, as being true and correct and not
misleading in any way on the date that ANZ receives them.”.


 
 
20

--------------------------------------------------------------------------------

 
BORROWER ACCEPTANCE
 
Acceptance of Letter of Offer dated 7 March 2012
 
1.
The Borrower accepts ANZ's offer to provide the Facilities on the terms detailed
in this letter and acknowledges receipt of the Standard Terms and any applicable
Specific Terms.

 
2.
If the Borrower has given or will give any Security to ANZ, the Borrower
acknowledges and agrees that those Securities secure all present and future
obligations of the Borrower to ANZ, including obligations in respect of the
Facilities and any Uncommitted Markets Facility, subject to any limitations (if
any) on the Security Provider's liability under the terms of any such Security.

 
3.
Do the Security Providers have assets (eg. debtors, plant, land, inventory,
goodwill and loans) located in New South Wales over which the Security Providers
have or will provide security to ANZ?

 
o Yes, all assets are located in New South Wales
 
o Yes, some assets are located in New South Wales
 
o No, no assets are located in New South Wales
 
(Please indicate by marking one box)
 
Acknowledgement of risk
 
The Borrower acknowledges that:
 
1.
the Borrower is fully aware of the matters referred to in any express warning in
relation to any Facility made available in foreign currency and the Borrower
accepts total responsibility for those matters; and

 
2.
ANZ cannot be held responsible or liable in any way for any losses suffered by
the Borrower resulting from the Borrower's drawing down of a loan in foreign
currency under the Facility Documents or any other associated foreign currency
dealings.

 


 
Dated                      15 March 2012
 


 
 
21

--------------------------------------------------------------------------------

 
In relation to the Authorised Representatives for the following Borrower, the
Borrower certifies that, unless the box below is marked, there has been no
change to the Authorised Representatives as disclosed to ANZ in the last
Authorised Representative Certificate provided to ANZ.
 
o  The Borrower attaches a complete, correct and up to date Authorised
Representative Certificate
 
(Please mark the above box if applicable)
EXECUTED by Royal Wolf Trading Australia Pty Ltd:
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
 
Signature of director/secretary
Robert Allan
 
Greg Baker
Name
 
Name



 
 
22

--------------------------------------------------------------------------------

 
SECURITY PROVIDER ACKNOWLEDGEMENT
 
Acknowledgement to Letter of Offer dated 7 March 2012 (Letter of Offer)
 
Corporate Security Provider Acknowledgement
 
1.
Each of the following Security Providers acknowledges and agrees that the
Securities given, or to be given by it, secure its guarantee of all present and
future obligations of the Borrower to ANZ, including obligations in respect of
the Facilities and any Uncommitted Markets Facility, subject to any limitations
(if any) on the Security Provider's liability under the terms of any such
Security.

 
2.
By providing this Acknowledgement, each Security Provider agrees to be bound by
the obligations of the Security Provider as set out in the Letter of Offer and
the Standard Terms (which it acknowledges it has received) and acknowledges that
the privacy disclosures made in clause 24 (Privacy) of the Standard Terms apply
to it.

 


 
Dated                      15 March 2012
 


EXECUTED by Royal Wolf Holdings Limited:
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
 
Signature of director/secretary
Robert Allan
 
Greg Baker
Name
 
 
Name
EXECUTED by Royalwolf NZ Acquisition Co. Limited:
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
 
Signature of director/secretary
Robert Allan
 
Greg Baker
Name
 
 
Name
EXECUTED by Royalwolf Trading New Zealand Limited:
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
 
Signature of director/secretary
Robert Allan
 
Greg Baker
Name
 
 
Name
EXECUTED by Royal Wolf Est Pty Ltd:
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
 
Signature of director/secretary
Robert Allan
 
Greg Baker
Name
 
Name

 




 
 
23

--------------------------------------------------------------------------------

 
CERTIFICATE OF VALUE AND LOCATION OF ASSETS
 
To:                      Australia and New Zealand Banking Group Limited ABN 11
005 357 522 (ANZ)
Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417

 
Instructions:
If the Borrower has indicated that the Security Providers have some assets
located in New South Wales over which the Security Providers have or will
provide security to ANZ, the Borrower must complete, sign and return this form
to ANZ.  This certificate will assist in calculating any stamp duty payable on
the Facility Documents.

 
For each Security Asset listed below, please complete the corresponding
columns.  If the Security Asset listed comprises all of the assets of an entity,
please provide the value of all the assets of that entity (eg. debtors, plant,
land, inventory, goodwill and loans – excluding intercompany loans to other
entities that have all their assets included on the list).
 
This certificate may be signed by one Borrower or an Authorised Representative
of one Borrower on behalf of each Security Provider.
 



 
Value of Security Asset
Security Asset
In NSW
In Australia outside NSW
Outside Australia
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417: All Assets
AUD45,917,000
AUD102,202,000
AUD
Royal Wolf Holdings Limited ACN 121 226 793: All Assets
AUD62,558,000
AUD
AUD
Royalwolf Trading New Zealand Ltd Company Number 1062072: All Assets
AUD
AUD
AUD33,410,000
Royalwolf NZ Acquisition Co Ltd Company Number 2115393: All Assets
AUD
AUD
AUD
Royal Wolf Est Pty Ltd ACN 079 735 050: All Assets
AUD
AUD
AUD
Total value
AUD108,475,000
AUD102,202,000
AUD33,410,000

 
The value of the Security Asset is based on:
 
o an independent valuation of the Security Asset
 
o property valuations used in preparing an annual return under the Corporations
Act
 
o financial reports certified by an independent auditor
 
o agreed valuations of the Security Asset for insurance purposes
 
(Please indicate by marking one box)
 


 
 

--------------------------------------------------------------------------------

 
 
Dated                      15 March 2012
 


EXECUTED by Royal Wolf Trading Australia Pty Ltd:
   
/s/ Robert Allan
 
/s/ Greg Baker
Signature of director
 
 
Signature of director/secretary
Robert Allan
 
Greg Baker
Name
 
Name

 


 
 

--------------------------------------------------------------------------------

 
 
AUTHORISED REPRESENTATIVE CERTIFICATE
 
To:                      Australia and New Zealand Banking Group Limited ABN 11
005 357 522 (ANZ)
Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417

 
We refer to the Letter of Offer dated 7 March 2012 between ANZ and the Borrower
and others.  Unless the context otherwise requires, terms defined in the Letter
of Offer have the same meanings in this certificate.
 
Below is a list of the Authorised Representatives for the Borrower with the
signature of each Authorised Representative appearing beside their name.  The
list is complete, correct and up to date.  The Borrower acknowledges that ANZ
may verify the identity and carry out any "know your customer" check (or similar
requirement) in respect of each Authorised Representative to ANZ's satisfaction.
 
The Borrower acknowledges that an Authorised Representative may give ANZ notices
and instructions under this Letter of Offer or any other Facility Document but
may not execute any Facility Document.
 


Authorised Representative List
Full name (printed)
 
Position (printed)
 
Signature
 
Date of Birth
                                                       

 
Unless the box below is marked, when acting on behalf of the Borrower, only one
Authorised Representative must sign.
 
o When acting on behalf of the Borrower, two Authorised Representatives must
sign
 


 
Dated                      _________________________
 


EXECUTED by Royal Wolf Trading Australia Pty Ltd:
         
Signature of director
 
Signature of director/secretary
     
Name
 
Name



 
 
 

--------------------------------------------------------------------------------

 
COMPLIANCE CERTIFICATE
 
To:
Australia and New Zealand Banking Group Limited ABN 11 005 357 522 (ANZ)

Borrower:
Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
Instructions:
In line 1, paragraph 1, please insert the relevant Compliance Date.
In the Borrowing Base Declaration section in paragraph 1, please complete each
table.
In the Other Declarations section in paragraph 1, please complete each table.
In the first table in the Financial Covenants Declaration section in
paragraph 1, please insert the "actual value" of the financial covenant as at
that Compliance Date in the relevant column for each financial covenant.  If the
actual value meets the required value for that financial covenant, please insert
"Yes" in the "Comply?" column.  If not, please insert "No" and complete the
second table.
In the Financial Indebtedness Declaration section in paragraph 1, please insert
the AUD amount of the item as at that Compliance Date in the relevant column for
each item.
In paragraph 2, if there is no Default or Review Event, please delete "[except
for:]" and the table.  If there is any Default or Review Event, please delete
the square brackets in paragraph 2 and complete the table.
In paragraph 3, please complete and delete the square brackets as necessary
In the signature block, please insert the full name and ACN of the Obligor which
is the head company of the Borrowers.  Please have a director of that company
complete and sign the Compliance Certificate.  If it is not appropriate for that
director to give the Compliance Certificate in this form, please promptly notify
ANZ to discuss an alternative form.
If there is not enough space for any section, please insert "see attached pages"
and attach additional pages with the information.

 
I refer to the Letter of Offer dated 7 March 2012 between ANZ and the Borrower
and others.  Unless the context otherwise requires, definitions applying in the
Letter of Offer have the same meanings in this certificate.
 
Each certification below is made by the person signing this certificate only in
respect of the Borrower for whom that person signs.
 
 
 

--------------------------------------------------------------------------------

 
I certify that:
 
1.  
as at __________________:

 
BORROWING BASE DECLARATION IN RESPECT OF Royal Wolf Group
 
Aged Debtors (from date payable)
 


Current
AUD
< 30 days
AUD
30 < 60 days
AUD
60 < 90 days
AUD
> 90 days
AUD
Total
AUD

 
Included in the above total
 


Value of bad/doubtful debts
AUD
Value of debtors owing from related or associated companies
AUD
Value of credit notes
AUD
Value of disputed debts and/or debtors exercising a set-off
AUD

 
Inventory/Stock
 


Raw materials
AUD
Work in progress
AUD
Finished goods
AUD
Total
AUD

 
Included in the above total
 


Value of slow moving/obsolete/damaged stock
AUD
Value of stock held under supplier retention of title agreements
AUD
Value of stock in transit
AUD

 
Trade payables/creditors
 


Current
AUD
< 30 days
AUD
30 < 60 days
AUD
60 < 90 days
AUD
> 90 days
AUD
Total
AUD

 
 
 

--------------------------------------------------------------------------------

 
Included in the above total
 


Value of creditors subject to contra/mutual trading agreements
AUD
Has any major creditor stopped credit?
Yes/No

 
OTHER DECLARATIONS IN RESPECT OF Royal Wolf Group
 
Statutory obligations to the Australian Tax Office (ATO)
 
including but not limited to CGT, FBT, PAYG and superannuation
 


Are any payments in arrears?
Yes/No
Have alternative arrangements for payment been negotiated?
Yes/No
Balance of all ATO running balance accounts (RBA)
AUD
Balance of any taxes payable which are being contested in good faith
AUD
Balance of any obligations payable under the Superannuation Guarantee Charge Act
1992 (Cth)
AUD

 
Statutory obligations to State or local governments
 
including but not limited to work cover payments, stamp duty, council rates,
water rates, land tax
 


Are any payments in arrears?
Yes/No
Have alternative arrangements for payment been negotiated?
Yes/No
Balance of any taxes payable which are being contested in good faith
AUD
Have you lodged your annual WorkCover statement?
Yes/No

 
Other employee obligations
 


Are all employee deductions/obligations current and within normal terms (eg.
novated leases, union fees etc.)?
Yes/No
Balance of any superannuation obligations yet to be remitted to nominated
superannuation funds
AUD

 
 
 

--------------------------------------------------------------------------------

 
Legal action
 


Has any party initiated legal action against the company/group or directors in
the past 5 years (whether pre or post judgement, including disputes between
directors, related parties, creditors, debtors, Government Agencies etc.)?
Yes/No

 
FINANCIAL COVENANT DECLARATION
 


Financial covenant description
Actual value
Comply?
Debt to EBITDA Ratio
   
EBITDA Interest Cover Ratio
   
Loan to Value Ratio
   
Dividend Payments
   
Drawn balance of Debtor Financing Facility
   



If the Borrower does not comply with a financial covenant, (A) what steps are or
will be taken to remedy it and (B) when will the non-compliance be remedied?
     

 
FINANCIAL INDEBTEDNESS DECLARATION IN RESPECT OF Royal Wolf Group


Indebtedness in respect of consideration for the acquisition of assets or
services payable more than 90 days after acquisition (and, for the avoidance of
doubt, this includes indebtedness owing to "Trade payables/creditors > 90 days"
as set out in the Borrowing Base Declaration section in paragraph 1)
AUD
If the above value is greater than "Trade payables/creditors > 90 days" as set
out in the Borrowing Base Declaration section in paragraph 1, insert a
description of the transaction(s) that the difference is attributable to:
 
Indebtedness in respect of any derivative transaction entered into in connection
with protection against or benefit from fluctuation in any rate or price
[AUD]
Indebtedness in respect of any counter-indemnity obligation in respect of a
guarantee, indemnity, bond, standby or documentary letter of credit or any other
instrument issued by a bank, financial institution or other entity
[AUD]
Guarantees of or indemnities for any type of Financial Indebtedness (as defined
in clause 7.6 of the Letter of Offer) eg. a guarantee given on behalf of a third
party whose borrowings is not otherwise relevant to the financial covenants in
the Letter of Offer
AUD

 
 
 

--------------------------------------------------------------------------------

 
2.  
there is no Default or Review Event continuing [except for:]

 


 


Description of Default or Review Event
(A) What steps are or will be taken to remedy it and (B) when will the Default
or Review Event be remedied?
           

 
3.  
[the Borrower irrevocably authorises ANZ and any employee of ANZ to obtain
copies of the Financial Statements required under the Letter of Offer for the
period ending ________________ from the following website(s) ________________
and to attach such Financial Statements to this signed certificate; and]

 
4.  
the information contained in and attached to this certificate is true, correct
and not misleading.

 


 
Dated                      _________________________
 


SIGNED by a director of
         
Company name and ACN
             
Signature of director
         
Name

 

